State of New York
                   Supreme Court, Appellate Division
                       Third Judicial Department
Decided and Entered: February 9, 2017                   522919
________________________________

In the Matter of the Claim of
   MICHAEL J. HUGHES JR.,
                    Appellant,
      v

COGHLIN ELECTRIC CONTRACTOR
   et al.,                                  MEMORANDUM AND ORDER
                    Respondents.

WORKERS' COMPENSATION BOARD,
                    Respondent.
________________________________


Calendar Date:   January 11, 2017

Before:   McCarthy, J.P., Garry, Lynch, Rose and Aarons, JJ.

                             __________


      Buckley, Mendleson, Criscione & Quinn, PC, Albany (Brendan
G. Quinn of counsel), for appellant.

      Walsh & Hacker, Albany (Kelly B. Dean of counsel), for
Coghlin Electric Contractor and another, respondents.

                             __________


Garry, J.

      Appeal from a decision of the Workers' Compensation Board,
filed July 1, 2015, which ruled, among other things, that
claimant voluntarily withdrew from the labor market.

      In April 2014, claimant, a union electrician, injured his
neck and left shoulder while trying to move a dumpster at work.
Claimant was subsequently cleared by his doctor to return to
work; however, on June 3, 2014 claimant informed his employer
that he would not return to work. On June 4, 2014, claimant
                              -2-                522919

filed a claim for workers' compensation benefits, and, following
a hearing, a Workers' Compensation Law Judge, as relevant here,
established the claim and awarded claimant benefits. Upon
administrative review, the Workers' Compensation Board upheld the
Workers' Compensation Law Judge's finding that claimant sustained
a causally-related injury to the neck and left shoulder but found
that claimant, upon leaving his employment on June 3, 2014,
voluntarily withdrew from, and subsequently failed to reattach
to, the labor market. Claimant now appeals, principally
contending that the Board erred in finding that claimant
voluntarily left the labor market for reasons unrelated to his
causally-related disability.

      We affirm. "'A claimant must demonstrate attachment to the
labor market with evidence of a search for employment consistent
with his or her medical restrictions'" (Matter of Cruz v Buffalo
Bd. of Educ., 138 AD3d 1316, 1317 [2016], quoting Matter of Watts
v Arnot Ogden Med. Ctr., 132 AD3d 1024, 1025 [2015]; see Matter
of Pravato v Town of Huntington, 144 AD3d 1354, 1356 [2016];
Matter of Cole v Consolidated Edison Co. of N.Y., Inc., 125 AD3d
1084, 1085 [2015]). The Board's determination as to whether a
claimant has demonstrated an attachment to the labor market will
be upheld if supported by substantial evidence (see Matter of
Walker v Darcon Constr. Co., 142 AD3d 740, 741 [2016]; Matter of
Watts v Arnot Ogden Med. Ctr., 132 AD3d at 1025).

      In April 2014, claimant was initially diagnosed with left
trapezius/myofascial pain and could not return to work until June
3, 2014, on which occasion claimant informed the employer that he
would not return to work for reasons unrelated to his disability
and ability to perform his job duties. During the course of a
subsequent medical evaluation of claimant on June 6, 2014,
claimant stated that there was no significant neck pain or
shoulder pain, and the treating physician reported that
claimant's degree of disability was 0%. A June 27, 2014
examination of claimant reflected that he had only a 25%
disability, and physical therapy was recommended. Claimant
acknowledged in his testimony, however, that following June 3,
2014 when he left his employment, he did not search for
employment within his work restrictions, and the record fails to
show that claimant sought involvement in, or opportunities with,
                              -3-                  522919

any vocational services or job-training programs. Accordingly,
we find that the Board's determination that claimant was not
attached to the labor market is supported by substantial evidence
(see Matter of Walker v Darcon Constr. Co., 142 AD3d at 742;
Matter of Rothe v United Med. Assoc., 18 AD3d 1093, 1094 [2005];
compare Matter of Cruz v Buffalo Bd. of Educ., 138 AD3d at 1317-
1318). In view of the foregoing, it is unnecessary to address
claimant's remaining contention that the Board's decision
amounted to an unauthorized penalty.

     McCarthy, J.P., Lynch, Rose and Aarons, JJ., concur.



     ORDERED that the decision is affirmed, without costs.




                             ENTER:




                             Robert D. Mayberger
                             Clerk of the Court